Clifford F. Brown, J.,
dissenting. The decision of the court in this case allows a party to a civil action to avoid the merits of such action by employing delaying tactics for a sufficient period of time to allow the statute of limitations to run. For the following reasons I find such an allowance by the court to be improper. Therefore I dissent.
The function of service of process is to alert a party of the pendency of a lawsuit against him. Service may be obtained in varied forms pursuant to Civ. R. 4 and the provisions of the Ohio Revised Code, such as R.C. 2703.14. It is a fundamental principle that no judgment can be entered against a party when the court has not obtained in personam jurisdiction over that party. The service of process is the legal notice exercising and obtaining that jurisdiction.
Attack upon the manner of service of process has become a perverted channel of defense that has been manipulated by defendants. It has been a basis for deliberate stalling by defendants, through taking leaves to plead, and used for the purpose of misleading plaintiffs and avoiding resolution of legal conflicts on their merits by causing the statute of limitations to intervene during the stalling period. Under such facts defendants should be *160estopped from denying service of process, and thereby profiting by their own deception. While no court should permit its authority to be extended over persons against whom it has no jurisdictional claim, it is also true that no court should forbid the resolution of conflicts on the merits of a case when the parties to the action are fully aware of its pendency, by some participation in the proceedings.
In the present case, the facts clearly demonstrate an abuse of the rules by the lower courts to allow a party to an action to avoid the merits of the cas$ against her. The defendant has fully participated in the suit which was pending and, therefore, has submitted herself to the jurisdiction of that court. This is evidenced by the trial court’s granting two oral requests of defendant to extend the time in which to move or plead. See 6 Corpus Juris Secundum (1975) 22, Section 18: “An appearance may either be express or it may arise by implication from a defendant’s seeking, taking, or agreeing to some step or proceeding in the cause beneficial to himself or detrimental to plaintiff other than one contesting only the jurisdiction * *
A party should not be allowed to seek the procedural benefits and protections of a court and then in turn avoid the jurisdiction of that court because of the protections and time extensions granted. In this case the procedural sequence of events reveals that the defendant intentionally sought two extensions of time to plead. In the meantime, the one-year period for effective service of process after filing the complaint under Civ. R. 3(A) expired, along with the intervening expiration of the two-year statute of limitations, thereby creating for defendant a basis for a Civ. R. 12(B)(2) and (5) dismissal of the action for insufficiency of service of process and lack of personal jurisdiction over defendant, coupled with the bar of the statute of limitations. It is apparent from the facts that the one-year period for perfecting service of process on defendant expired on November 6, 1981. Approximately three weeks later, on December 1, 1981, the defendant moved to dismiss for the reasons above stated. This motion to dismiss was four and one-half months after defendant’s last extension of time to move or plead, which expired on July 15, 1981.
To avoid the resolution of a lawsuit on its merits when both parties are aware of the action and have presented themselves to the court, which includes a grant to defendant of two separate extensions to plead, evidenced by two court orders, is an abuse of the judicial process and a prostitution of that process and its purpose. See Mitchell v. Mitchell (1980), 64 Ohio St. 2d 49 [18 O.O.3d 254], and Regional Airport Authority v. Swinehart (1980), 62 Ohio St. 2d 403 [16 O.O.3d 436].
Moreover, the more just rule is that a motion, order or stipulation in the trial court for an extension of time to move or to plead constitutes a general appearance, making actual service unnecessary, and is a voluntary waiver of service of summons giving personal jurisdiction over the defendant. Feldman Inv. Co. v. Connecticut General Life Ins. Co. (C.A.10, 1935), 78 F. 2d 838, 847; Emerson v. National Cylinder Gas Co. (D. Mass. 1955), 131 F. Supp. 299.
*161Further, the defendant delayed attacking the sufficiency of service of process and jurisdiction over her person until after the statute of limitations had run, although defendant’s counsel obviously knew of such irregularity before the one-year limitation period had expired for plaintiffs to perfect service of process. A delay of months in filing a motion to dismiss for insufficiency of service of process and for lack of jurisdiction over defendant, especially where the two-year statute of limitations has run in the meantime, is not using the keys to the courthouse promptly and should result in a denial of the motion. Spearman v. Sterling Steamship Co. (E.D. Pa. 1959), 171 F. Supp. 287; Tresway Aero Inc. v. Superior Court (1971), 5 Cal. 3d 431, 96 Cal. Rptr. 571, 487 P. 2d 1211.
The main purpose of service of process requirements in both federal and Ohio Rules of Civil Procedure is to provide notice to a defendant of a pending legal action and to the allegations involved in that action. This purpose requires defects in service of process to be disregarded coupled with a determination that in personam jurisdiction is acquired where there is actual notice evidenced by defendant’s participation in the proceedings. Nowell v. Nowell (C.A.5, 1967), 384 F. 2d 951, 953-954; Steinpreis v. Miller (1966), 241 Md. 79, 215 A. 2d 737.
An exception to the general rule that an appearance does not waive objections to jurisdiction is when the defendant’s appearance gives rise to some prejudice or detriment to the plaintiff, such as the expiration of the statute of limitations. Blank v. Bitker (C.A. 7, 1943), 135 F. 2d 962; Spearman v. Sterling Steamship Co., supra, at 289.
In this case, before the time limitation expired for the right of plaintiffs to perfect service of summons, defendant’s two oral requests for extensions of time to move or plead had expired. The oral requests for extensions to plead are the equivalent of a written motion by defendant to move or plead, and constitute an appearance giving in personam jurisdiction to the trial court over defendant without any need for service of process. Standard Oil Co. v. Noble (1982), 4 Ohio App. 3d 76; Linder v. Community Dev. Assoc., Inc. (Ohio App. 1974), [67 O.O.2d 314] 322 N.E. 2d 337.
Even if the requests for extensions of time to move or plead and the orders granting extensions do not waive jurisdictional defenses, it should be noted that defendant’s motion to dismiss was not filed until December 1, 1981, four and one-half months after the defendant’s second extension of time to plead had expired on July 15, 1981. It was filed without leave of court.
Defendant, therefore, failed to raise her jurisdictional defenses under her Civ. R. 12(B)(2) and (5) motion to dismiss in a timely fashion, filing it four and one-half months out of rule without leave of court. A pleading or motion, such as defendant’s motion to dismiss, ean only-be served and filed with leave of court. If not so filed such motion or pleading is illegally on file and not a part of the record in the case. It is a nullity having no effect. Civ. R. 6(B)(2); Miller v. Lint (1980), 62 Ohio St. 2d 209, 213-215 [16 O.O.3d 244]; cf. *162Westmoreland, v. Valley Homes Corp. (1975), 42 Ohio St. 2d 291 [71 O.O.2d 262], Therefore, if the vehicle, a motion to dismiss in this case, asserting jurisdictional defenses is not timely the jurisdictional defenses are waived.
The basic legal principle that can be crystallized from the foregoing procedural sequence applicable to this case is as follows. Jurisdictional defenses available to the defendant are waived if they are not asserted within the time granted defendant to move or plead as extended by the journalized orders of court made under the provisions of Civ. R. 6(B). That time expired on July 15, 1981 for defendant and she had no right to file a motion to dismiss on December 1, 1981, raising any jurisdictional defenses. During the period that expired July 15, 1981, after the extensions of time to plead were granted, the defendant had available the jurisdictional defense of insufficiency of service of process of which she was fully aware and should have and could have asserted before July 15, 1981.
To conclude otherwise is to give carte blanche to keen defense lawyers to play a jurisprudential game of cat and mouse, promoting judicial chicanery, frustrating justice and the application of substantive law. It does violence to a basic tenet from the Apostle Paul: “The letter of the law killeth; the spirit giveth life.”
I would therefore reverse the decision of the court of appeals and remand this cause to the trial court for further determination.
Celebrezze, C.J., and J.P. Celebrezze, J., concur in the foregoing dissenting opinion.